Citation Nr: 0407891	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  98-03 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for deviated nasal 
septum with facial disfigurement.  

2.  Entitlement to a compensable evaluation for left ear 
hearing loss.  

3.  Entitlement to a compensable evaluation for left ear 
otitis media status post mastoidectomy with history of 
perforated tympanic membrane.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A September 
1997 rating decision denied service connection for septal 
deviation with facial disfigurement.  An August 1999 rating 
decision denied compensable evaluations for left ear hearing 
loss and for otitis media, left, status post mastoidectomy.  
The veteran testified at a personal hearing at the RO in 
October 1999.  The veteran also indicated a desire to appear 
at a hearing before a member of the Board.  In September 
2003, the veteran, via his spouse, indicated that he no 
longer desired a Board hearing.  

For reasons explained below, the issue of entitlement to 
service connection for deviated nasal septum with facial 
disfigurement is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran's service-connected left ear hearing loss is 
manifested by level V hearing acuity; service connection has 
not been established for right ear hearing loss.

2.  The service-connected left ear otitis media status post 
mastoidectomy with history of perforated tympanic membrane is 
not manifested by suppuration or aural polyps.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 6100 
(2003).

2.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected left ear 
otitis media status post mastoidectomy with history of 
perforated tympanic membrane have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 6200 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to increased ratings.  The discussions in the 
rating decisions, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in a May 2002 letter, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004),  held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions were made in September 1997 and August 
1999 prior to November 9, 2000, the date the VCAA was 
enacted.  The Board finds, however, that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.   

In the present case, as indicated above, it was only after 
the September 1997 and August 1999 rating actions were 
promulgated did the AOJ, in May 2002, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 421.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Pelegrini, at 422.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, at 421.  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on May 2002, was 
not given prior to the AOJ adjudications of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated by the AOJ 
and a Supplemental Statement of the Case (SSOC) was provided 
to the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation to the extent possible.  The record in 
this case includes service medical records, VA and private 
records, reports of VA examinations and correspondence from 
the veteran.  Significantly, no additional pertinent evidence 
has been identified by the claimant as relevant to the issues 
on appeal.  The veteran has been afforded adequate VA 
examinations for the disabilities on appeal.  In July 2003, 
the veteran reported that he had stated his case completely.  
Under these circumstances, no further action is necessary to 
assist the claimant with the claims.  

General Increased Ratings Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  

Entitlement to a compensable evaluation for left ear hearing 
loss.  

According to VA laws and regulations, assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See 38 C.F.R. § 4.85;  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  In the  present case, the 
veteran's left ear hearing loss has been assigned a 
noncompensable evaluation under Diagnostic Code 6100.  The 
Board notes here that right ear hearing loss has not been 
service-connected.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4, including the rating criteria for evaluating a 
hearing loss disorder.  This amendment was effective June 10, 
1999. See 64 Fed. Reg. 25202-25210 (May 11, 1999).  The RO 
has considered the amended regulations.  

According to current VA rating criteria for hearing 
impairment, VA examinations are to be conducted using the 
controlled speech discrimination tests together with the 
results of the puretone audiometry test.  38 C.F.R. § 
4.85(a).  Numeric designations (I through XI) are assigned by 
application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss.  
38 C.F.R. § 4.87, Table VI.  The results are then applied to 
Table VII, for a percentage.  Id.  If impaired hearing is 
service-connected in only one ear, as in the present case, 
the nonservice-connected ear will be assigned a designation 
of Level I, for purposes of applying Table VII.  38 C.F.R. § 
4.85(f).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  In the 
case of puretone thresholds that are 55 decibels or more at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz), either Table VI or Table VIA is applied, 
whichever is more favorable.  38 C.F.R. § 4.86(a).  
Furthermore, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or less at 2000 Hertz, 
the more favorable of Table VI or Table VIA is applied.  38  
C.F.R. § 4.86(a).  In the instant case, testing has 
demonstrated that the veteran has puretone thresholds that 
are 55 decibels or more at each of the four specified 
frequencies.  As such, his hearing acuity is to be evaluated 
under the more favorable of either Table VI or Table VIA.  
The new hearing loss regulations are more favorable to the 
veteran and will be applied.  

Turning to the record, on the authorized audiological 
evaluation in June 1997, pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
LEFT
45
50
60
80

Based on this testing, the veteran had an average puretone 
threshold of 58 decibels in the left ear.  Speech recognition 
ability was reported to be 98 percent in the left ear.  
Entering the left ear category designations from this 
examination into Table VI results in a finding of Level II 
hearing acuity in that ear.  By regulation, the nonservice-
connected right ear is assigned Level I hearing acuity.  
Entering these findings into Table VII results in a 0 
disability rating under Diagnostic Code 6100.  

On the authorized audiological evaluation in April 1999, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
55
55
60
75

Based on this testing, the veteran had an average puretone 
threshold of 61 decibels in the left ear.  Speech recognition 
ability was reported to be 84 percent in the left ear.  
Entering the left ear category designations from this 
examination into Table VI results in a finding of Level III 
hearing acuity in that ear.  Entering the left ear 
examination results into Table VIA results in a finding of 
Level IV hearing acuity which is more favorable to the 
veteran's claim.  Again, the nonservice-connected right ear 
is assigned Level 1 hearing acuity.  Entering these findings 
into Table VII  again results in a 0 disability rating under 
Diagnostic Code 6100.  

Finally, on the authorized audiological evaluation in July 
2002, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
55
55
60
80

Based on this testing, the veteran had an average puretone 
threshold of 63 decibels in the left ear.  Speech recognition 
ability was reported to be 96 percent in the left ear.  
Entering the left ear category designations from this 
examination into Table VI results in a finding of Level II 
hearing acuity in that ear.  Entering the left ear 
examination results into Table VIA results in a finding of 
Level V hearing acuity which is more favorable to the 
veteran.  Entering these findings into Table VII again 
results in a 0 disability rating under Diagnostic Code 6100.  

In sum, although the veteran has left ear hearing loss, the 
applicable regulation by which the Board is bound dictates a 
noncompensable rating under both the current and former 
versions of the rating criteria.  

Entitlement to a compensable evaluation for left ear otitis 
media status post mastoidectomy with history of perforated 
tympanic membrane. 

The present appeal involves the veteran's claim that the 
severity of his service-connected left ear otitis media 
status post mastoidectomy with history of perforated tympanic 
membrane warrants a higher disability rating.  The disability 
has been rated by the RO under the provisions of Diagnostic 
Code 6200.  

Diagnostic Code 6200 provides the rating criteria for 
evaluation of chronic suppurative otitis media, mastoiditis 
or cholesteatoma.  During suppuration or with aural polyps, a 
10 percent evaluation is warranted.  A 10 percent evaluation 
is the schedular maximum assignable under this Diagnostic 
Code.  A note to this Diagnostic Code indicates that hearing 
impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis or bone loss of the skull 
should be rated separately.  

The Board finds an increased rating is not warranted based on 
the presence of suppuration or aural polyps.  The veteran has 
reported the presence of ear infections but this is not 
supported by the other evidence of record.  

On VA ear examination in October 1997, the veteran complained 
of ear drainage, hearing loss, disequilibrium and tinnitus.  
Physical examination of the auricle was within normal limits 
except for a skin tag.  The external canals were clear 
without evidence of otititis externa.  The tympanic membranes 
were thickened bilaterally.  No middle or inner ear infection 
was present.  The diagnoses were Eustachian tube dysfunction 
and conductive hearing loss.  

On VA Ear Nose and Throat examination in April 1999, the 
veteran reported that he had intermittent ear discharge since 
WWII.  He reported a pink discharge two to three times per 
month.  Physical examination revealed a normal outer ear.  A 
retraction pocket was present in the left eardrum.  No fluid 
was present.  There were no exudates in the ear canal.  There 
was no open mastoidectomy cavity.  The pertinent diagnosis 
was otitis media left ear .  

At the time of a June 2000 audiology consultation, there were 
no reports of ear problems.  Physical examination did not 
reveal any problems with exudation or fluid.  

Physical examination of the ear canals in April 2001 was 
within normal limits.  

The veteran complained of repeated ear infections at the time 
of a July 2002 VA examination, however, no infection was 
noted.  No pertinent symptomatology found.  

There does not appear to be any evidence to support the 
veteran's contention that the service-connected otitis media 
is productive of suppuration.  The Board finds that the 
preponderance of the evidence of record demonstrates that the 
service-connected disability is not manifested by suppuration 
or aural polyps.  Any hearing loss associated with the left 
otitis media is dealt with in a separate section of this 
decision as a separate rating has been assigned for left ear 
hearing loss.  There is no competent evidence of record which 
has attributed any other residuals of the otitis media, to 
include complications such as labyrinthitis, tinnitus, facial 
nerve paralysis or bone loss of the skull, to the service-
connected disability.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that either of 
his service-connected disabilities has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision for either claim.


ORDER

A compensable is evaluation is not warranted for left ear 
hearing loss.  A compensable evaluation is not warranted for 
otitis media status post mastoidectomy with history of 
perforated tympanic membrane.  The appeal is denied.  


REMAND

The evidence of record demonstrates that a pre-existing 
deviated septum was noted on the veteran's entrance 
examination.  At that time, the obstruction was noted to be 
slight.  However, in May 1945 it was noted that the deviation 
was marked.  The veteran and his wife have testified that he 
did not have breathing problems prior to his active duty 
service.  Additionally, an April 2001 clinical record 
included the notation that the veteran had nasal obstruction 
status post military septoplasty.  This record seems to link 
current nasal problems to the veteran's active duty service.  
The Board finds an examination is required in order to 
determine if the pre-existing deviated septum was aggravated 
by active duty or any currently existing nasal problems were 
due to active duty.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions: 

1.  With regard to the remaining issue of 
service connection for deviated nasal 
septum with facial disfigurement, the RO 
should review the record and take any 
necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  The RO should ensure that 
the veteran is furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The veteran should be afforded an 
appropriate VA examination of his 
deviated septum with facial deformity.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  All 
medically indicated special tests, should 
be accomplished.  All clinical and 
special test findings should be clearly 
reported.  The examiner should offer an 
opinion as to whether the pre-existing 
deviated nasal septum was aggravated 
during the veteran's service.  The 
examiner should also offer an opinion as 
to whether any nasal problems found on 
examination were linked to active duty in 
any way.  

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development ther 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



